Judgment unanimously reversed, on the law, without costs, and the action remanded to Special Term to make findings as to the disputed factual issues. The findings of the court do not adequately comply with section 440 of the Civil Practice Act, which requires the decision of the court to state the essential facts. (Hurwitz v. Hurwitz, 3 A D 2d 1009; Steel Co. of So. Cal. v. Associated Metals & Mins. Corp., 277 App. Div. 687; Mason v. Lory Dress Co., 277 App. Div. 660.) Concur — Valente, J. P., McNally, Stevens and Eager, JJ.